DETAILED ACTION
1.	The applicant’s amendment filed 11/24/2021 was received. Claims 1, 5-6 & 8 were amended. Claim 4 was cancelled. Claim 10 is new. Claims 9-10 are withdrawn. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 09/10/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-3 & 5-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to a device of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
5.	Drawing objections in the 09/10/2021 Office Action are withdrawn.

	Claim Interpretation
6.	Claim interpretation as being interpreted under 35 U.S.C. 112(f) of claims 1, 4 & 8 in the 09/10/2021 Office Action are rendered moot per amendments.

Claim Rejections
7.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-8 are withdrawn per amendments of claim 1 & 8.

8.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Mizui (JP 07-108224) and Steinacker (DE 10200842) of claims 1-8 are withdrawn per cancellation of claim 4, amendments of claim 1 and Applicant’s arguments being persuasive.

9.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0246835 A1: [0071]-[0106]; fig. 1-4.

Examiner’s Amendment
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Nomugi Tomoyori on 12/30/2021.
The application has been amended as follows: 
Claim 1, line 16, the recitation “a second suction unit that is disposed on the side of the first surface” is amended to recite “a second suction unit that is disposed on [[the]] a side of the first surface”.

Reasons for Allowance
11.	Claims 1-3 & 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A separation device comprising: 
a movable mesh that has a first surface and a second surface in a front and back relationship; 
a first ejection unit that has a first ejection port facing the first surface, the first ejection unit ejecting a material containing a fiber together with gas from the first ejection port and supplying the material onto the first surface of the mesh; 
a first suction unit that is disposed on a side of the second surface of the mesh and has a first suction port facing the second surface, the first suction unit being 
a second ejection unit that is disposed on the side of the second surface of the mesh, is disposed downstream in a movement direction of the mesh with respect to the first suction unit, and has a second ejection port facing the second surface, the second ejection unit ejecting gas toward the second surface from the second ejection port; and
a second suction unit that is disposed on a side of the first surface of the mesh and has a second suction port facing the first surface, the second suction unit sucking and collecting, via the second suction port, the material that does not pass through the mesh by the first suction unit and remains on the first surface, 
wherein Q1 < Q2 and Q3 < Q4, where a flow rate of gas ejected from the first ejection unit is Q1, a flow rate of gas sucked by the first suction unit is Q2, a flow rate of gas ejected from the second ejection unit is Q3, and a flow rate of gas sucked by the second suction unit is Q4, and 
S1 < S2 and S3 < S4, where an opening area of the first ejection port is S1, an opening area of the first suction port is S2, an opening area of the second ejection port is S3, and an opening area of a second suction port is S4.” The closest prior art of record Mizui (JP 07-108224) and Steinacker (DE 10200842), do not teach nor suggest “wherein Q1 < Q2 and Q3 < Q4, where a flow rate of gas ejected from the first ejection unit is Q1, a flow rate of gas sucked by the first suction unit is Q2, a flow rate of gas ejected from the second ejection unit is Q3, and a flow rate of gas sucked by the second suction unit is Q4, and S1 < S2 and S3 < S4, where an opening area of the first ejection port is S1, an opening area of the first suction port is S2, an opening area of the second  as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717